--------------------------------------------------------------------------------

Exhibit 10.1


DEED RELATING TO THE SALE AND PURCHASE
OF CERTAIN MEDIA INTERESTS IN BULGARIA
 
DATED 18 February 2010


 
NEWS NETHERLANDS B.V.


NEWS CORPORATION


AND


CME MEDIA ENTERPRISES B.V.


CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
 
 
 

--------------------------------------------------------------------------------

 
 

 
CONTENTS
 
Clause
Page
     
1.
Interpretation
1
2.
Sale and Purchase of the Shares
2
3.
Conditions Precedent
2
4.
Pre-Completion Covenants
4
5.
Completion
7
6.
Consideration
7
7.
Adjustment to Consideration
7
8.
Post-Completion Covenants
9
9.
Protective Covenants
9
10.
Guarantees and Indemnities
10
11.
Seller's Warranties and Indemnities
10
12.
Purchaser's and Purchaser's Guarantor's Warranties
14
13.
Announcements and Confidentiality
15
14.
Guarantee by Purchaser's Guarantor
16
15.
Guarantee by Seller's Guarantor
17
16.
Bulgaria SPV
18
17.
Notices
18
18.
Assignments
20
19.
Gross Up and Withholding
20
20.
Payments
20
21.
General
21
22.
Whole Agreement
21
23.
Governing Law and Arbitration
22
24.
Language
22
     
Schedules
       
1.
The Companies
 
2.
The Subsidiaries
 
3.
Seller's Warranties
 
4.
Warranty Claims
 
5.
Completion
 
 
Part 1   Seller's Obligations
 
 
Part 2   Purchaser's Obligations
 
6.
Completion Statement
 
 
Part 1   Completion Statement
 
 
Part 2   Net Debt
 
 
Part 3   Working Capital
 
 
Part 4   Specific Policies to be used in preparing the Completion Statement
 
7.
Independent Accountants
 
8.
Interpretation
 
9.
Form of Deed of Adherence
 
     
Signatories
       
Appendix
   
1.
Agreed Form Documents
 
2.
Programming Schedule
 
3.
Monthly Estimate and Aggregate Costs and Expenses of the Target Companies
(Excluding the Balkan Media Group)
 

 
 
 

--------------------------------------------------------------------------------

 

 
THIS DEED is made on 18 February 2010
 
BETWEEN:
 
(1)
NEWS NETHERLANDS B.V. a company incorporated under the laws of the Netherlands
entered into the Commercial register at the Chamber of Commerce of Amsterdam
under company number 32055414 and whose registered address is at Pilotenstraat
39, 1059 CH Amsterdam, the Netherlands (the Seller);

 
(2)
NEWS CORPORATION, a company incorporated under the laws of Delaware with its
principal place of business at 1211 Avenue of Americas, New York, New York
10036, United States of America (the Seller's Guarantor);

 
(3)
CME MEDIA ENTERPRISES B.V., a company organised under the laws of the
Netherlands, registered under number 34349555 with the Trade Register and having
its registered office at Dam 5B, Amsterdam JS, 1012, the Netherlands (the
Purchaser); and

 
(4)
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., a company incorporated under the laws
of Bermuda whose registered office is at Mintflower Place, 4th floor,
Par-La-Ville Rd, Hamilton, Bermuda (the Purchaser's Guarantor),

 
(each, a Party, and together, the Parties).
 
BACKGROUND:
 
(A)
The Seller is legally and beneficially entitled to all the issued share capital
of Balkan News Corporation and to 75 per cent. of the issued share capital of TV
Europe. The Seller is also able to procure the sale of the remaining 25 per
cent. of the issued share capital of TV Europe. Further details of each company
are set out at Schedule 1.

 
(B)
The Seller wishes to sell, or procure the sale of, and the Purchaser wishes to
purchase all the issued share capital of Balkan News Corporation and TV Europe,
in each case on the terms and subject to the conditions set out in this
Agreement.

 
(C)
The Seller's Guarantor is the ultimate holding company of the Seller and is
willing to guarantee the obligations of the Seller under this Agreement.

 
(D)
The Purchaser's Guarantor is the ultimate holding company of the Purchaser and
is willing to guarantee the obligations of the Purchaser under this Agreement.

 
IT IS AGREED as follows:
 
1.
INTERPRETATION

 
1.1
In addition to terms defined elsewhere in this Agreement, the definitions and
other provisions in Schedule 8 apply throughout this Agreement, unless the
contrary intention appears.

 
1.2
In this Agreement, unless the contrary intention appears, a reference to a
clause, subclause, schedule or paragraph is a reference to a clause, subclause,
schedule or paragraph of or to this Agreement. The schedules form part of this
Agreement.

 
1.3
References to this Agreement shall be construed as references to this Deed.


 
 

--------------------------------------------------------------------------------

 
 
1.4
The headings in this Agreement do not affect its interpretation.

 
2.
SALE AND PURCHASE OF THE SHARES

 
2.1
Subject to the terms and conditions of this Agreement, the Seller agrees to
sell, or in the case of the Shares being sold by Novacorp Limited, procure the
sale of, the Shares to the Purchaser and the Purchaser relying on the Seller's
Warranties and indemnities contained in this Agreement and the Tax Deed, agrees
to purchase the Shares.

 
2.2
The Shares shall be sold with full title guarantee free from Encumbrances and
together with all rights attaching to them as at the date of this Agreement
(including, without limitation, the right to receive all dividends and
distributions declared, made or paid after Completion).

 
2.3
The Seller shall procure that on or prior to Completion any and all rights of
pre-emption over the Shares are waived irrevocably by the persons entitled
thereto.

 
2.4
The Purchaser shall not be obliged to complete the purchase of any of the Shares
unless the purchase of all Shares is completed simultaneously.

 
2.5
The Consideration for the sale of the Shares shall be determined in accordance
with clauses 6 and 7 of this Agreement.

 
3.
CONDITIONS PRECEDENT

 
3.1
The sale and purchase of the Shares is conditional upon (i) satisfaction or
waiver of the condition set out in (a) below on or prior to the Long Stop Date;
and (ii) that no event set out in (b) or (c) below has occurred of which the
Purchaser has notified the Seller in writing and which remains outstanding or
has not been remedied by the earlier of the Effective Time and the Long Stop
Date (the Conditions):

 
 
(a)
the entry into effect of the written approval by the BCPC for the purchase of
the Shares by the Purchaser;

 
 
(b)
no injunction, judgment, decision, order, decree or ruling of any nature of any
court or by any Governmental Authority being outstanding or change in Applicable
Law that prohibits the consummation of the transactions contemplated by this
Agreement; and

 
 
(c)
no event has occurred which has or is reasonably likely to have a Material
Adverse Effect which has not been remedied by the Seller within thirty (30) days
of such event first occurring.

 
3.2
The Purchaser shall use all reasonable endeavours to ensure the satisfaction of
the Condition set out in subclause 3.1(a).

 
3.3
Without prejudice to subclause 3.2, the Purchaser shall with the reasonable
cooperation of the Seller procure that all Initial Notifications made to the
BCPC shall be submitted not later than ten (10) Business Days following the date
of this Agreement and shall further procure that all additional information and
documents requested by the BCPC or any other relevant authority shall be
provided and complied with promptly throughout the relevant notification
process. Subject to Applicable Law, the Seller shall reasonably co-operate with
and promptly provide such information regarding the businesses and affairs of
any member of the Target Group as the Purchaser or the BCPC may require in
connection with the notifications which the Purchaser is required to make to the
BCPC and any supplementary information requested by the BCPC or the Purchaser
(except in the case of information provided to the Purchaser, that in relation
to any such information, business secrets and other confidential information may
be redacted so long as the Seller acts reasonably in identifying such material
for redaction). Save as required by the BCPC or Applicable Law, the Seller shall
not without the prior written approval of the Purchaser communicate with the
BCPC or make any filing, submission or notification to the BCPC in each case, in
connection with the transactions contemplated by this Agreement. The Purchaser
undertakes to include a request in the Initial Notifications made to the BCPC
for the BCPC to permit immediate implementation of its written approval (to the
extent that such approval is given).


 
 

--------------------------------------------------------------------------------

 
 
3.4
For the purposes of subclause 3.3, each Party agrees to:

 
 
(a)
keep all other Parties promptly informed of communications with the BCPC
(including with respect to the complaint filed by Balkan News Corporation with
respect to CableTEL and Eurocom on 27 January 2010) by arranging and
participating in a call which shall take place at least weekly from the date of
this Agreement until satisfaction of the Condition set out in subclause 3.1(a)
between representatives of the Seller and the Purchaser to provide information
about any meetings or phone calls with the BCPC or any members of its
administration;

 
 
(b)
give the other Parties reasonable notice of all material meetings and, where
practicable to do so, all material telephone calls with the BCPC such that the
other Parties (or the other Parties' advisers) may elect to participate in them
(except to the extent that the BCPC expressly requests that a Party should not
be present at the meeting); and

 
 
(c)
provide the other Parties with drafts of all material written communications
intended to be sent to the BCPC, give the other Parties a reasonable opportunity
where practicable to comment on them and provide the other Parties with final
copies of all such communications (except that in relation to all disclosure
under this subclause, business secrets and other confidential material may be
redacted so long as the other Parties act reasonably in identifying such
material for redaction).

 
3.5
Each Party shall use all reasonable endeavours to procure (so far as it is so
able to procure) that the condition in subclause 3.1(a) is satisfied as soon as
possible, but no later than 10 July 2010 (the Long Stop Date).  If the Condition
in subclause 3.1(a) is not satisfied on or before the Long Stop Date:

 
 
(a)
except for this subclause 3.5, clauses 1, 13, 14, 15, 17, 18, 19, 20, 21, 22, 23
and 24 and the provisions of Schedule 8, all the provisions of this Agreement
shall lapse and cease to have effect;

 
 
(b)
neither the lapsing of these provisions nor their ceasing to have effect shall
affect any accrued rights or liabilities of any of the Parties in respect of
damages for non performance of any obligation under this Agreement falling due
for performance prior to such lapse or cessation; and

 
 
(c)
in the event that only the Condition in subclause 3.1(a) remains unsatisfied at
the Long Stop Date, the Purchaser shall promptly pay to the Seller the sum of
US$20,000,000.

 
3.6
The exclusive remedy of the Seller in respect of any claims of the Seller
against the Purchaser pursuant to clauses 3.2, 3.3 or 3.4 of this Agreement
shall be the payment of the sum of US$20,000,000 under subclause 3.5(c).

 
3.7
The maximum liability of the Purchaser in respect  of any and all claims arising
under this Agreement shall be limited to, in the aggregate, forty (40)% of the
Consideration including any amount that may be available under subclauses 3.5(c)
and 3.6 above.


 
 

--------------------------------------------------------------------------------

 
 
3.8
The Purchaser shall keep the Seller fully informed and up to date with respect
to its progress towards satisfaction of the Condition in subclause 3.1(a) and
the Purchaser shall give written notice to the Seller of the satisfaction of the
Condition in subclause 3.1(a) promptly on becoming aware of the same.

 
3.9
The Purchaser may at any time waive in whole or in part and conditionally or
unconditionally the Condition set out in subclause 3.1(c) by notice in writing
to the Seller.

 
4.
PRE-COMPLETION COVENANTS

 
4.1
Subject to subclause 4.2, until Completion, the Seller shall, to the extent
permitted by Applicable Law (including but not limited to any competition law)
procure that, except with the written consent of the Purchaser (such consent not
to be unreasonably withheld or delayed), no member of the Target Group shall
depart in any material respect from the ordinary and usual course of its
day-to-day business.

 
4.2
Without prejudice to the generality of subclause 4.1, the Seller undertakes to
procure that between the date of this Agreement and Completion each Target Group
Company (other than Balkan Media Group):

 
 
(a)
shall take all reasonable steps to preserve and protect the assets necessary for
the operation of the business of the Target Group Companies including preserving
the validity of all Intellectual Property Rights owned or used by the Target
Group in the operation of their businesses;

 
 
(b)
shall make all insurance claims in relation to the Target Group Company (other
than Balkan Media Group) (i) as soon as reasonably practicable and (ii) in
accordance with the requirements of the relevant policy;

 
 
(c)
shall not without the prior written consent of the Purchaser (such consent not
to be unreasonably withheld or delayed):

 
 
(i)
subject to subclause 4.2(ix)(E), enter into, or exercise an option in relation
to, or amend, any agreement or series of related agreements, or incur any
commitment unless any such new agreement or series of related agreements,
amendment or exercise of an option (A) is capable of being terminated on six
months notice or less and (B) involves or may involve an amount of less than
US$500,000;

 
 
(ii)
acquire or agree to acquire any share, shares or other interest in any company,
partnership or other venture;

 
 
(iii)
except as contemplated by subclause 4.6(a), incur any additional borrowings or
incur any other financial indebtedness other than those in the ordinary course
of business;

 
 
(iv)
create, allot or issue any share capital or, other than as permitted by
subclause 4.6(a), loan capital of any Target Group Company or any option to
subscribe for the same;

 
 
(v)
repay, redeem or repurchase any share capital or, other than as permitted by
subclause 4.6(a), loan capital of any Target Group Company (other than Balkan
Media Group);

 
 
(vi)
except as contemplated by subclauses 4.6(b) and 4.6(c) declare, make or pay any
dividend or other distribution to shareholders of any Target Group Company;


 
 

--------------------------------------------------------------------------------

 
   
 
(vii)
take steps to procure payment by any debtor which is materially inconsistent
with past practice;

 
 
(viii)
delay making payment to any trade creditors which is materially inconsistent
with past practice;

 
 
(ix)
in relation to any Property:

 
 
(A)
carry out any material structural alteration or addition to, or materially
effect any change of use of, such Property that would require the permission,
approval or consent of a Governmental Authority in Bulgaria or a material
amendment to an existing permission, approval or consent other than any protocol
or act that is issued in the normal course of construction and is required by
Applicable Law in Bulgaria other than where an alteration or addition or
material change of use of any Property has been Fairly Disclosed in the
Disclosure Letter;

 
 
(B)
terminate or serve any notice to terminate, surrender or accept any surrender of
or waive the terms of any lease, tenancy or licence which is material in the
context of the relevant Target Group Company;

 
 
(C)
enter into or vary any agreement, lease, tenancy, licence or other commitment
which is material in the context of the relevant Target Group Company;

 
 
(D)
sell, convey, transfer, assign or charge any Property or grant any rights or
easements over any Property or enter into any covenants or other Encumbrance
affecting any Property or agree to do any of the foregoing;

 
 
(E)
incur any commitment with respect to any Property in excess of US$100,000.

 
 
(x)
save as required by Applicable Law:

 
 
(A)
make any material amendment to the terms and conditions of employment
(including, without limitation, remuneration, pension entitlements and other
benefits) of any Senior Employee (other than minor increases in the ordinary and
usual course of business which the Seller shall notify to the Purchaser as soon
as reasonably possible); or

 
 
(B)
engage or appoint any additional Senior Employee;

 
 
(xi)
enter into any guarantee, indemnity or other agreement to secure any obligation
of a third party or create any Encumbrance over any of its assets or undertaking
in any such case other than in the ordinary and usual course of business;

 
 
(xii)
other than in relation to (A) any amount which becomes due following any audit
with respect to Tax, or (B) any amount which falls due, up to an aggregate
amount equal to US$100,000, with respect to Tax which relates to the period
prior to Completion and except as required by Applicable Law, make, change or
rescind any material claim or election relating to Tax; settle or compromise any
material claim, action, litigation, proceeding, arbitration, investigation or
audit with respect to Tax; make any material change to any of its methods,
policies, principles or practices of Tax accounting or methods of reporting or
claiming income, losses, or deductions for Tax purposes (including, without
limitation, with respect to depreciation or amortisation); or amend any Tax
Return in any material respect; request any ruling or clearance in relation to
any Tax matter from any Tax Authority; enter into any agreement with any Tax
Authority, or terminate or rescind any agreement with a Tax Authority that is in
effect on the date of this Agreement; or prepare, file or submit, any Tax Return
that is materially inconsistent with past practice; in each case to the extent
that any of the foregoing could reasonably be expected to adversely affect the
Purchaser, or any Target Group Company in a material manner following
Completion.


 
 

--------------------------------------------------------------------------------

 
 
4.3
Without prejudice to the generality of subclause 4.1, the Seller undertakes to
procure that between the date of this Agreement and Completion, the Target
Companies (other than Balkan Media Group):

 
 
(a)
shall not incur costs and expenses in an amount which is more than 20 per cent.
greater than (i) the relevant monthly estimate; or (ii) the aggregate costs and
expenses, both as set out in Appendix 3, without first consulting the Purchaser;
and

 
 
(b)
other than in respect of Radiocompany C.J., shall use all reasonable endeavours
to operate in accordance with the programming schedule appended to this
Agreement.

 
4.4
The Seller shall procure that, between the date of this Agreement and
Completion, the Escrow Account shall be established and that the Escrow Amount
shall be paid into the Escrow Account.

 
In the event that Balkan News Corporation does not have sufficient funds to meet
its obligations pursuant to this subclause 4.4, the Seller undertakes to
transfer such funds to Balkan News Corporation prior to Completion. After
Completion, the Seller shall take, and the Purchaser shall procure that Balkan
News Corporation shall take, all steps necessary to (i) pay the aggregate amount
due in respect of the Sale and Retention Bonus from the Escrow Account in
accordance with the terms of the Sale and Retention Bonus; and (ii) return any
portion of the Escrow Amount to the Seller which is not required to satisfy the
Sale and Retention Bonus on the dates on which payments are due to the relevant
employees of the Target Group Companies in accordance with the terms of the Sale
and Retention Bonus.
 
4.5
Without prejudice to the generality of subclause 4.1 and to the extent permitted
by Applicable Law (including but not limited to any competition law), prior to
Completion the Seller shall procure that the Target Group Companies (excluding
the Balkan Media Group) shall provide the Purchaser's auditors with the
information that the Purchaser's auditors reasonably require for the purposes of
preparing audited financial statements of the Target Group that are required
under certain reporting regulations to which the Purchaser's Group is subject,
provided that the obligations of the Seller under this subclause 4.5 shall not
extend to providing information which is reasonably regarded as confidential to
the activities of the Seller otherwise than in relation to the Target Group
Companies.

 
4.6
Prior to Completion, the Seller or any member of the Seller's Group shall:

 
 
(a)
be entitled to enter into an inter-company loan with any member of the Target
Group, provided that any such loan be repaid or settled prior to Completion
(except any loan from Balkan News Corporation to Triada to fund the ordinary and
usual course of Triada's day-to-day business);

 
 
(b)
be entitled to procure that Balkan News Corporation declares aggregate dividends
payable in cash of no more than BGN 42,000,000, provided that any such dividends
shall be paid in full prior to Completion;


 
 

--------------------------------------------------------------------------------

 
 
 
(c)
procure that Balkan News Corporation declares dividends in specie to the Seller
of the Consultant Loan and the RCJ Loan respectively, provided that any such
dividends shall be made in full prior to Completion; and

 
 
(d)
procure that the Amendment Agreement shall be entered into by Balkan News
Corporation and Twentieth Century Fox International Television, Inc.

 
4.7
Prior to Completion the Purchaser undertakes that, subject to subclause 4.5, no
member of the Purchaser's Group or any of their employees, officers, directors,
agents or advisors shall contact or approach any employee of any Target Group
Company without the prior consent of the Seller.

 
4.8
The Seller agrees to provide the Purchaser's Guarantor or the Purchaser, as
applicable, with such information as the Purchaser's Guarantor or the Purchaser
determines to be reasonably necessary or appropriate to comply with applicable
anti-money laundering laws, rules and regulations of the applicable
jurisdictions, to respond to requests for information concerning the identity of
the Purchaser's shareholders from any Governmental Authority within the
applicable jurisdictions in connection with its anti-money laundering compliance
procedures, or to update such information.

 
5.
COMPLETION

 
5.1
Except for execution of the Deed of Transfer which shall occur simultaneously in
Amsterdam, the Netherlands, Completion shall take place at the offices of the
Seller's Solicitors at 11 a.m. (London time) on the fourth Business Day after
which the Condition in subclause 3.1(a) is satisfied or waived or at such other
place, at such other time and/or on such other date as the Seller and the
Purchaser may agree, provided that:

 
 
(a)
neither the Seller has notified the Purchaser nor the Purchaser has notified the
Seller that any event has occurred as set out in subclause 3.1(b) which remains
outstanding at the Effective Time; or

 
 
(b)
the Purchaser has not notified the Seller of any event which has a Material
Adverse Effect (which has not been remedied in accordance with subclause 3.1(c)
before the Effective Time).

 
5.2
At Completion:

 
 
(a)
the Seller shall observe and perform the provisions of Part 1 of Schedule 5; and

 
 
(b)
the Purchaser shall observe and perform the provisions of Part 2 of Schedule 5.

 
5.3
The Seller may waive some or all of the obligations of the Purchaser set out in
Part 2 of Schedule 5 and the Purchaser may waive some or all of the obligations
of the Seller set out in Part 1 of Schedule 5.

 
6.
CONSIDERATION

 
6.1
The consideration for the sale of the Shares and the covenants given by the
Seller to the Purchaser in clause 9 of this Agreement shall be US$400 million in
cash subject to any adjustments in clause 7 (the Consideration).


 
 

--------------------------------------------------------------------------------

 
 
7.
ADJUSTMENT TO CONSIDERATION

 
7.1
The Seller shall give notice to the Purchaser not less than four (4) Business
Days before Completion of the Estimated Net Debt (setting out the indebtedness
of which it is constituted) presented in the format shown in Part 2 of Schedule
6 and Estimated Working Capital presented in the format shown in Part 3 of
Schedule 6.

 
7.2
The amount of the Consideration payable at Completion (the Closing Payment)
shall be adjusted as follows:

 
 
(a)
if the Estimated Net Debt exceeds zero, the amount of the Consideration shall be
reduced by the amount by which the Estimated Net Debt exceeds zero;

 
 
(b)
if the Estimated Net Debt is less than zero, the Consideration shall be
increased by the amount by which the Estimated Net Debt is less than zero;

 
 
(c)
if the Estimated Working Capital is less than the Normalised Working Capital,
the Consideration shall be reduced by the amount by which the Estimated Working
Capital is less than the Normalised Working Capital; and

 
 
(d)
if the Estimated Working Capital is more than the Normalised Working Capital,
the Consideration shall be increased by the amount by which the Estimated
Working Capital is more than the Normalised Working Capital.

 
7.3
The Closing Payment shall be adjusted (if necessary) after Completion within ten
(10) Business Days of the Completion Statement being agreed in accordance with
Schedule 6 and Schedule 7 as follows:

 
 
(a)
if the Actual Net Debt exceeds the Estimated Net Debt, the Closing Payment shall
be reduced by the amount by which the Actual Net Debt exceeds the Estimated Net
Debt;

 
 
(b)
if the Actual Net Debt is less than the Estimated Net Debt, the Closing Payment
shall be increased by the amount by which the Actual Net Debt is less than the
Estimated Net Debt;

 
 
(c)
if the Actual Working Capital is less than the Estimated Working Capital, the
Closing Payment shall be reduced by the amount by which the Actual Working
Capital is less than the Estimated Working Capital; and

 
 
(d)
if the Actual Working Capital exceeds the Estimated Working Capital, the Closing
Payment shall be increased by the amount by which the Actual Working Capital
exceeds the Estimated Working Capital.

 
7.4
Any reduction to be made to the Consideration under subclause 7.2 shall be
offset against any increase in the Consideration under such subclause and any
reduction to be made to the Closing Payment under subclause 7.3 shall be offset
against any increase in the Closing Payment under such subclause.

 
7.5
Within two (2) Business Days of the last of the adjustments contemplated in
subclauses 7.3 and 7.4 above being finalised, either the Seller shall repay to
the Purchaser an amount equal to any decrease in the Closing Payment or the
Purchaser shall pay to the Seller an amount equal to any increase in the Closing
Payment as appropriate.

 
7.6
Any portions of the Closing Payment (including in relation to subclauses 7.2 and
7.3 above) which are calculated in BGN or any currencies other than US$ shall,
prior to any payment being made, be converted into US$ using the closing
mid-point rate as set out in the Financial Times first published on the Business
Day prior to Completion (the Converted Amount), and shall be paid in accordance
with this clause 7.


 
 

--------------------------------------------------------------------------------

 
 
8.
POST-COMPLETION COVENANTS

 
8.1
Immediately following Completion, and no later than two (2) months after
Completion, the Purchaser shall procure that no member of the Target Group:

 
 
(a)
uses or displays (including on or in its business stationery, documents, signs,
promotional materials or website) any name, mark or logo which is the same as or
similar to and is likely to be confused or associated with, any name, mark or
logo which is valid and subsisting at Completion and which is owned by a member
of the Seller's Group other than pursuant to a valid license or other approval
by the Seller or any other member of the Seller's Group; or

 
 
(b)
represents that the Seller or any other member of the Seller's Group retains any
connection with such member of the Target Group,

 
except that this subclause shall not prevent the Purchaser or the Target Group
Companies from using or displaying any names, marks or logos which are owned by
any of them, or which are licensed to any of them from a third party that has a
valid right to use such mark, at the date of Completion.
 
8.2
As soon as reasonably practicable (and, in any event, within fifteen (15)
Business Days) after Completion, the Purchaser shall deliver to the Seller a
certified copy of the articles of association of Balkan News Corporation and a
certificate from the Bulgarian commercial register, reflecting the change of
name of that Target Group Company so that there is no longer a reference to
"News" or any other inference of any kind to the Seller.

 
9.
PROTECTIVE COVENANTS

 
9.1
In consideration for the agreement by the Purchaser to acquire the Shares, the
Seller covenants with the Purchaser and each member of the Target Group that
neither the Seller nor any member of the Seller's Group shall, for a period of
24 months after Completion:

 
 
(a)
carry on, be engaged in or hold any shares, partnership, consortium or joint
venture interests, voting securities, equity linked securities or other economic
participation rights or debt securities (Economic Interests) (or any interest in
any Economic Interests) in any business which is of the same or similar type to
the Target Group Companies now carried on and which is or is likely to be in
competition with any part of the business of the Target Group Companies in
Bulgaria;

 
 
(b)
induce or attempt to induce any person who is a Senior Employee of a member of
the Target Group to leave the employment of that company or hire any person who
is a Senior Employee of a member of the Target Group.

 
9.2
The restrictions in subclause 9.1(a) shall not:

 
 
(a)
prevent the Seller or any subsidiary of the Seller from holding shares or
debentures in a listed company which confer not more than 5 per cent. of the
votes which could normally be cast at a general meeting of that company;

 
 
(b)
apply (or as the case may be shall cease to apply) to the extent that the Seller
or any subsidiary of the Seller after Completion acquires any company or
business and, as a result of that acquisition, acquires a company or business
which falls within the terms of subclause 9.1(a) (the Relevant Interest)
provided that the Relevant Interest does not generate more than 10 per cent. of
the revenues of the company or business acquired according to the latest
financial statements of that company or business. If however the Relevant
Interest generates more than 10 per cent. of the revenues of the company or
business acquired according to the latest financial statements of that company
or business, then the Seller or its relevant subsidiary shall divest the
Relevant Interest within six months as from the date of the acquisition;


 
 

--------------------------------------------------------------------------------

 
 
 
(c)
prevent (i) the continued operation of existing cable and pay television
business of the Seller's Group or the operation of new cable or pay television
channels owned or operated by the Seller's Group (provided that any such channel
is based on a format distributed internationally); (ii) the continued operation
of existing outdoor advertising business of the Seller's Group; (iii) the
delivery of content to any other television provider in Bulgaria by the Seller's
Group; (iv) the Seller or any member of the Seller' Group from operating a pay
TV platform within Bulgaria; or (v) the Seller or any subsidiary or affiliate of
the Seller from carrying on any other business or range of business carried on
by it (other than the businesses of the Target Group Companies) at the date of
this Agreement; or

 
 
(d)
prevent the Seller or any subsidiary of the Seller from publishing any general
recruitment advertisement in any local or national newspaper or other
publication or on any website, or from negotiating with any person who replies
to any such advertisement or who initiates any contact with the Seller or any
subsidiary of the Seller provided no member of the Seller's Group encourages any
such person to initiate contact.

 
9.3
Subclause 9.1 may be enforced by each member of the Target Group against the
Seller or any subsidiary of the Seller under the Contract (Rights of Third
Parties) Act 1999. The provisions of subclause 9.1 may be varied by agreement
between the Seller and the Purchaser (and the Purchaser may also release or
compromise in whole or in part any liability in respect of rights or claims
contemplated by subclause 9.1) without the consent of any subsidiary of the
Seller or any member of the Target Group.

 
9.4
The Seller agrees that the restrictions contained in this clause 9 are no
greater than is reasonable and necessary for the protection of the interests of
the Purchaser and the Target Group but if any such restriction shall be held to
be void but would be valid if deleted in part or reduced in application, such
restriction shall apply with such deletion or modification as may be necessary
to make it valid and enforceable.

 
10.
GUARANTEES AND INDEMNITIES

 
10.1
The Seller shall procure that on Completion each member of the Target Group is
released in full from all guarantees and indemnities given by or binding upon
that company in respect of any liability or obligation of any member of the
Seller's Group and pending such release, the Seller shall indemnify the Target
Group member against all liabilities under those guarantees and indemnities.

 
10.2
The Purchaser shall procure that as from Completion each member of the Seller's
Group is released in full from all guarantees and indemnities which have been
given by that member in respect of any liability or obligation of any member of
the Target Group and pending such release the Purchaser shall indemnify that
member against all liabilities under those guarantees and indemnities.

 
11.
SELLER'S WARRANTIES AND INDEMNITIES

 
11.1
The Seller warrants to the Purchaser that, except as Fairly Disclosed to the
Purchaser in the Disclosure Letter, each of the statements set out in Schedule 3
is, subject to subclause 11.2, true and accurate at the date of this Agreement
and will be true and accurate at Completion.


 
 

--------------------------------------------------------------------------------

 
 
11.2
Subclause 11.1 shall apply as if:

 
 
(a)
none of the Seller's Warranties, other than those set out in paragraphs 1.15,
1.19 and 1.30 of Schedule 3, relate in any way to Intellectual Property Rights;

 
 
(b)
none of the Seller's Warranties, other than those set out in paragraphs 1.16,
1.19 and 1.30 of Schedule 3, relate in any way to IT Systems;

 
 
(c)
none of the Seller's Warranties, other than those set out in paragraphs 1.12,
1.13 and 1.19 of Schedule 3, relate in any way to the Properties or any of them;

 
 
(d)
none of the Seller's Warranties, other than those set out in paragraph 1.14 of
Schedule 3, relate in any way to Environmental Matters; and

 
 
(e)
none of the Seller's Warranties, other than those set out in paragraphs 1.23 to
1.29 of Schedule 3, relate in any way to Taxation

 
11.3
The Seller's Warranties and any Warranty Claim shall be subject to the
limitations and other provisions set out in subclauses 11.2 to 11.8 (inclusive),
11.10 to 11.14 (inclusive) and Schedule 4 (including for the avoidance of doubt,
the limitations and other provisions incorporated by reference to the Tax Deed).

 
11.4
If after the signing of this Agreement:

 
 
(a)
the Seller shall become aware that any of the Seller's Warranties was untrue,
inaccurate or misleading in any material respect as of the signing of this
Agreement; or

 
 
(b)
any event shall occur or matter shall arise of which the Seller becomes aware
which results or may result in any of the Seller's Warranties being untrue,
inaccurate or misleading in any material aspect at Completion,

 
the Seller shall notify the Purchaser in writing as soon as practicable setting
out full details of the matter.
 
11.5
Any notification pursuant to subclause 11.4(a) shall not operate as a disclosure
pursuant to subclause 11.1 of this Agreement and the Seller's Warranties shall
not be subject to such notification.

 
11.6
Save in the case of dishonesty or fraud, the Seller undertakes to the Purchaser
and to the Target Group Companies and their respective directors, officers and
agents to waive any rights, remedies or claims which it may have in respect of
any misrepresentation, inaccuracy or omission in or from any information or
advice supplied or given by the Target Group Companies or their respective
directors, officers or agents in connection with assisting the Seller in the
giving of any Warranty or the preparation of the Disclosure Letter and the Tax
Deed.


 
 

--------------------------------------------------------------------------------

 
 
11.7
The Seller shall indemnify and keep indemnified the Purchaser from and against
all costs, claims, demands, damages, expenses, penalties, fines, liabilities and
losses, including a reduction in the cash generated by the Target Group
Companies (other than Balkan Media Group) (collectively, Losses) whatsoever
arising out of or in connection with any of the Target Broadcasting Licenses not
having been validly issued or not being in full force and effect at Completion.
The Purchaser and the Purchaser's Guarantor acknowledge and agree that the
Purchaser shall only be entitled to bring a claim with respect to any of the
Target Broadcasting Licenses not having been validly issued or not being in full
force and effect at Completion pursuant to this subclause 11.7 and shall not be
entitled to bring a Warranty Claim in respect of such matter.

 
11.8
The Purchaser shall not be entitled to bring any claim for Losses in respect of
the indemnity set out in subclause 11.7 nor any Warranty Claim in respect of the
matters referred to in subclause 11.7 following Completion if the Purchaser has
actual knowledge on or before Completion that (i) the Target Broadcasting
Licences have not been validly issued or are not in full force and effect at
Completion or that the Target Broadcasting Licenses will not be or are not
reasonably likely to be validly issued and in full force and effect at
Completion (including, without limitation, to the extent the Purchaser receives
notice of such event from the Seller); (ii) such fact or circumstance has or is
reasonably likely to have a Material Adverse Effect; and (iii) the Purchaser
elected not to serve a notice on the Seller in accordance with subclause 5.1(b)
of this Agreement in connection with such event.

 
11.9
The Seller shall indemnify and keep indemnified the Purchaser from and against
all Losses whatsoever arising out of or in connection with the Consultant or any
person connected with the Consultant:

 
 
(a)
having any legal or beneficial ownership interest in, or any Encumbrance, voting
or other rights over, any shares in the share capital of any Target Group
Company (excluding Balkan Media Group and the shares in Radiocompany C.J. held
by R1 OOD) which does not terminate on Completion;

 
 
(b)
having any legal or beneficial ownership interest in, any Encumbrance over or
possession or control of any of the assets included in the Accounts or acquired
by any of the Target Group Companies since the Accounts Date which does not
cease or terminate as a result of Completion (excluding Balkan Media Group and
the shares in Radiocompany C.J. held by R1 OOD);

 
 
(c)
being engaged in any litigation, arbitration or administrative proceeding
involving any Target Group Company (excluding Balkan Media Group) which is in
progress and which is material in relation to the Target Group (other than in
relation to matters which are in the normal course of business of the Target
Group Companies or matters which cease or terminate as a result of Completion);

 
 
(d)
so far as the Seller is aware, having any past, present or future charges,
complaints, causes of action, demands or other claims of any nature whatsoever
arising out of or relating to any contract or agreement between any Target Group
Company (excluding Balkan Media Group) and the Consultant or any person
connected with the Consultant (other than in relation to matters which are in
the normal course of business of the Target Group Companies or will terminate
with all outstanding liabilities and obligations fully settled at Completion);

 
 
(e)
being a party to any contract with any Target Group Company (other than Balkan
Media Group) that:


 
 

--------------------------------------------------------------------------------

 
 
 
(i)
is not on an arm's length basis;

 
 
(ii)
is of a long term nature that is unlikely to have been fully performed in
accordance with its terms more than 12 months after the date on which it was
entered into or undertaken (other than any such contract which is in the normal
course of business of the Target Group Companies); and

 
 
(iii)
restricts the freedom of any Target Group Company to carry on its business from
Completion in Bulgaria other than in respect of any contract or agreement which
in the normal course of business between Balkan News Corporation and Piero 97 MA
AD, the shareholders' agreement entered into between Balkan News Corporation and
R1 OOD in respect of Radiocompany C.J. or the shareholders' agreement entered
into between Balkan News Corporation and the other shareholders of Balkan Media
Group in respect of Balkan Media Group.

 
11.10
The Purchaser and the Purchaser's Guarantor acknowledge and agree that the
Purchaser shall only be entitled to bring a claim with respect to any of the
matters referred to in subclause 11.9 pursuant to subclause 11.9 of this
Agreement and shall not be entitled to bring any Warranty Claim in respect of
any such matters.

 
11.11
The liability of the Seller in respect of the indemnities set out in subclauses
11.7 and 11.9 shall terminate on the first anniversary after Completion except
in respect of any claim of which written notice is given to the Seller
specifying the matter or circumstances in reasonable detail (including, without
limitation, the Purchaser's estimate, on a without prejudice basis, of the
amount of such  indemnity claim) as soon as reasonably practicable (and in any
event within 30 days) after it becomes aware of that matter or circumstance.
Failure to give notice within such period shall not affect the rights of the
Purchaser in respect of subclauses 11.7 or 11.9 except to the extent that the
Seller shall not be liable for any Losses in respect of a claim to the extent
that any such Losses are increased as a result of such failure to give notice.
Following receipt by the Seller of the Purchaser's notice in accordance with
this subclause 11.1, the Seller shall promptly provide written notice to the
Purchaser as to whether it is accepting or disputing any such indemnity claim.
The liability of the Seller in respect of any claim under subclause 11.7 or 11.9
shall in any event terminate if arbitration proceedings contemplated in clause
23 in respect of it have not been commenced in accordance with clause 23 within
nine months after the giving of written notice by the Seller to the Purchaser
that it is disputing any claim under subclause 11.7 or 11.9.

 
11.12
The provisions of paragraphs 1.2, 3 (other than 3.4), 6, 7, 9, 10, 11, 12 and 13
of Schedule 4 shall apply mutatis mutandis to the indemnities set out in
subclauses 11.7 and 11.9. The provisions of paragraph 14 of Schedule 4 shall
also apply mutatis mutandis to the indemnity set out in subclause 11.9.

 
11.13
The Purchaser agrees to take all reasonable steps and provide all reasonable
assistance to avoid or mitigate any Losses which in the absence of mitigation
might arise as a result of any breach by the Seller of subclauses 11.7 and 11.9
subject to the Seller indemnifying the Purchaser for all Losses in respect of
any such mitigation.

 
11.14
The liability of the Seller in respect of:

 
 
(a)
subclause 11.7 shall be limited to one hundred (100) per cent. of the
Consideration less the aggregate amount of any and all Warranty Claims, claims
under the Tax Deed or any claim under the indemnity set out in subclause 11.9
which have been paid to the Purchaser; and


 
 

--------------------------------------------------------------------------------

 
 
 
(b)
subclause 11.9 shall be limited to forty (40) per cent. of the Consideration
less the aggregate amount of any and all Warranty Claims, claims under the Tax
Deed or any claim under the indemnity set out in subclause 11.7 which have been
paid to the Purchaser.

 
11.15
The Seller's Guarantor warrants to the Purchaser that each of the statements set
out below is true and accurate as at the date of this Agreement and will be true
and accurate immediately prior to and at Completion:

 
 
(a)
it has the power to execute and deliver this Agreement, and each of the other
Transaction Documents to which it is or will be a party, and to perform its
obligations under each of them and has taken all action necessary to authorise
such execution and delivery and the performance of such obligations;

 
 
(b)
this Agreement constitutes, and each of the other Transaction Documents to which
it is or will be a party will, when executed, constitute legal, valid and
binding obligations of the Seller's Guarantor, as the case may be, in accordance
with its terms;

 
 
(c)
the execution and delivery by the Seller's Guarantor, as the case may be, of
this Agreement and the execution and delivery by the Seller's Guarantor of each
of the other Transaction Documents to which it is or will be a party and the
performance of the obligations of the Seller's Guarantor under it and each of
them do not and will not conflict with or constitute a default under any
provision of:

 
 
(i)
any agreement or instrument to which the Seller's Guarantor is a party; or

 
 
(ii)
the constitutional documents of the Seller 's Guarantor; or

 
 
(iii)
any law, lien, lease, order, judgment, award, injunction, decree, ordinance or
regulation or any other restriction of any kind or character by which the
Seller's Guarantor is bound; or

 
 
(iv)
so far as it is aware, any Applicable Law;

 
 
(d)
save for those authorisations and approvals set out in subclause 3.1 of this
Agreement, all authorisations from, and notices or filings with, any
governmental or other authority that are necessary to enable the Seller's
Guarantor, as the case may be to execute, deliver and perform its obligations
under this Agreement and each of the other Transaction Documents to which it is
or will be a party have been obtained or made (as the case may be) and are in
full force and effect and all conditions of each such authorisation have been
complied with;

 
 
(e)
it is a corporation validly existing under the laws of Delaware;

 
 
(f)
it is not actually aware of any matter or circumstance which is inconsistent
with any of the Seller's Warranties or makes any of them untrue or inaccurate.

 
12.
PURCHASER'S AND PURCHASER'S GUARANTOR'S WARRANTIES

 
12.1
Each of the Purchaser and the Purchaser's Guarantor warrants to the Seller that
each of the statements set out below is true and accurate as at the date of this
Agreement and will be true and accurate immediately prior to and at Completion:

 
 
(a)
it has the power to execute and deliver this Agreement, and each of the other
Transaction Documents to which it is or will be a party, and to perform its
obligations under each of them and has taken all action necessary to authorise
such execution and delivery and the performance of such obligations;


 
 

--------------------------------------------------------------------------------

 
 
 
(b)
this Agreement constitutes, and each of the other Transaction Documents to which
it is or will be a party will, when executed, constitute legal, valid and
binding obligations of the Purchaser and the Purchaser's Guarantor, as the case
may be, in accordance with its terms;

 
 
(c)
the execution and delivery by the Purchaser or the Purchaser's Guarantor, as the
case may be, of this Agreement and the execution and delivery by the Purchaser,
the Purchaser's Guarantor or any Bulgaria SPV, as the case may be, of each of
the other Transaction Documents to which it is or will be a party and the
performance of the obligations of the Purchaser, the Purchaser's Guarantor or
any Bulgaria SPV, as the case may be, under it and each of them do not and will
not conflict with or constitute a default under any provision of:

 
 
(i)
any agreement or instrument to which Purchaser, the Purchaser's Guarantor or any
Bulgaria SPV is a party; or

 
 
(ii)
the constitutional documents of the Purchaser, the Purchaser's Guarantor or any
Bulgaria SPV; or

 
 
(iii)
any law, lien, lease, order, judgment, award, injunction, decree, ordinance or
regulation or any other restriction of any kind or character by which the
Purchaser, the Purchaser's Guarantor or any Bulgaria SPV is bound; or

 
 
(iv)
so far as it is aware, any Applicable Law;

 
 
(d)
save for those authorisations and approvals set out in subclause 3.1 of this
Agreement, all authorisations from, and notices or filings with, any
governmental or other authority that are necessary to enable the Purchaser, the
Purchaser's Guarantor or any Bulgaria SPV, as the case may be to execute,
deliver and perform its obligations under this Agreement and each of the other
Transaction Documents to which it is or will be a party have been obtained or
made (as the case may be) and are in full force and effect and all conditions of
each such authorisation have been complied with;

 
 
(e)
it is a corporation validly existing under the laws of the Netherlands (in the
case of the Purchaser) and Bermuda (in the case of the Purchaser's Guarantor);
and

 
 
(f)
the Purchaser has (and at Completion will have) immediately available on an
unconditional basis (subject only to Completion) the necessary cash resources to
meet its obligations under this Agreement, and each of the other Transaction
Documents to which it is or will be a party.

 
13.
ANNOUNCEMENTS AND CONFIDENTIALITY

 
13.1
The Purchaser shall procure that no member of the Purchaser's Group for the time
being, and no adviser or other person connected with any such member, shall make
any announcement, other than the Purchaser's Announcement, concerning the sale
or purchase of the Shares or any related or ancillary matter before, on or after
Completion. The Purchaser shall also procure that no member of the Target Group
and no adviser or other person connected with any such member of the Target
Group shall make any announcement concerning the sale or purchase of the Shares
or any related or ancillary matter on or after Completion.

 
13.2
The Seller shall procure that no member of the Seller's Group for the time
being, and no adviser or other person connected with any such member, shall make
any announcement, other than the Seller's Announcement, concerning the sale or
purchase of the Shares or any related or ancillary matter before, on or after
Completion. The Seller shall also procure that no member of the Target Group and
no adviser or other person connected with any such member of the Target Group
shall make any announcement concerning the sale or purchase of the Shares or any
related or ancillary matter before Completion.


 
 

--------------------------------------------------------------------------------

 
 
13.3
Except as required by Applicable Law, the Purchaser:

 
 
(a)
shall, and shall procure that each other member of the Purchaser's Group for the
time being shall, keep confidential all information provided to any member of
the Purchaser's Group by or on behalf of the Seller or otherwise obtained by any
member of the Purchaser's Group in connection with this Agreement which relates
to the Seller or any other member of the Seller's Group except to the extent the
information is in or comes into the public domain other than as a result of a
breach of any undertaking or duty of confidentiality by the Purchaser; and

 
 
(b)
shall procure that, if after Completion any member of the Target Group holds
confidential information relating to the Seller or any other member of the
Seller's Group, that company shall after Completion keep that information
confidential and shall return that information to the Seller or destroy it, in
either case without retaining copies except to the extent the information is in
or comes into the public domain other than as a result of a breach of any
undertaking or duty of confidentiality by such company.

 
13.4
Except as required by Applicable Law, the Seller:

 
 
(a)
shall, and shall procure that each other member of the Seller's Group for the
time being shall, keep confidential all information provided to any member of
the Seller's Group by or on behalf of the Purchaser or otherwise obtained by any
member of the Seller's Group in connection with this Agreement which relates to
the Purchaser or any other member of the Purchaser's Group except to the extent
the information is in or comes into the public domain other than as a result of
a breach of any undertaking or duty of confidentiality by the Seller; and

 
 
(b)
shall procure that, no member of the Seller's Group disclose or divulge to any
third party any information of a secret or confidential nature relating
exclusively to the business or affairs of any member of the Target Group, except
to the extent the information is in or comes into the public domain other than
as a result of a breach of any undertaking or duty of confidentiality by the
Seller or any other subsidiary of the Seller.

 
13.5
Nothing in this subclause prevents any announcement being made or any
confidential information being disclosed (or being retained and not returned or
destroyed):

 
 
(a)
where such announcement contains, or the confidential information disclosed
and/or retained comprises, only information set out in the Seller's Announcement
or Purchaser's Announcement; or

 
 
(b)
to the extent required by Applicable Law, any court of competent jurisdiction or
any competent regulatory body or stock exchange, but if a person is so required
to make any announcement or to disclose any confidential information, the
relevant Party shall promptly notify the other Party, where practicable and
lawful to do so, before the announcement is made or disclosure occurs (as the
case may be) and shall co-operate with the other Party regarding the timing and
content of such announcement or disclosure (as the case may be) or any action
which the other Party may reasonably elect to take to challenge the validity of
such requirement.


 
 

--------------------------------------------------------------------------------

 
 
14.
GUARANTEE BY PURCHASER'S GUARANTOR

 
14.1
In consideration of the Seller entering into this Agreement, the Purchaser's
Guarantor, as primary obligor for the Purchaser, unconditionally and irrevocably
guarantees, by way of continuing guarantee to the Seller, the payment and
performance by the Purchaser, when due, of all amounts and obligations under
this Agreement and the other Transaction Documents.  This guarantee shall remain
in full force and effect until all such amounts and obligations have been
irrevocably paid and discharged in full.

 
14.2
The Purchaser's Guarantor's obligations under this clause 14:

 
 
(a)
constitute direct, primary and unconditional obligations to pay on demand by the
Seller any sum which the Purchaser is liable to pay under this Agreement or any
other Transaction Document and to perform on demand any obligation of the
Purchaser under this Agreement or any other Transaction Document without
requiring the Seller first to take any steps against the Purchaser or any other
person; and

 
 
(b)
shall not be affected by any matter or thing which but for this provision might
operate to affect or prejudice those obligations, including:

 
 
(i)
any time or indulgence granted to, or composition with, the Purchaser or any
other person; or

 
 
(ii)
any amendment of this Agreement; or

 
 
(iii)
the taking, variation, renewal or release of, or refusal or neglect to perfect
or enforce, any right, remedy or security against the Purchaser or any other
person; or

 
 
(iv)
any legal limitation, disability or other circumstance relating to the Purchaser
or any unenforceability or invalidity of any obligation of the Purchaser under
this Agreement or any other Transaction Document.

 
15.
GUARANTEE BY SELLER'S GUARANTOR

 
15.1
In consideration of the Purchaser entering into this Agreement, the Seller's
Guarantor, as primary obligor for the Seller, unconditionally and irrevocably
guarantees, by way of continuing guarantee to the Purchaser, the payment and
performance by the Seller, when due, of all amounts and obligations under this
Agreement and the other Transaction Documents.  This guarantee shall remain in
full force and effect until all such amounts and obligations have been
irrevocably paid and discharged in full.

 
15.2
The Seller's Guarantor's obligations under this clause 15:

 
 
(a)
constitute direct, primary and unconditional obligations to pay on demand by the
Purchaser any sum which the Seller is liable to pay under this Agreement or any
other Transaction Document and to perform on demand any obligation of the Seller
under this Agreement or any other Transaction Document without requiring the
Purchaser first to take any steps against the Seller or any other person; and

 
 
(b)
shall not be affected by any matter or thing which but for this provision might
operate to affect or prejudice those obligations, including:


 
 

--------------------------------------------------------------------------------

 
 
 
(i)
any time or indulgence granted to, or composition with, the Seller or any other
person; or

 
 
(ii)
any amendment of this Agreement; or

 
 
(iii)
the taking, variation, renewal or release of, or refusal or neglect to perfect
or enforce, any right, remedy or security against the Seller or any other
person; or

 
 
(iv)
any legal limitation, disability or other circumstance relating to the Seller or
any unenforceability or invalidity of any obligation of the Seller under this
Agreement or any other Transaction Document.

 
16.
BULGARIA SPV

 
16.1
The Parties acknowledge and agree that at any time during the period commencing
on the date of this Agreement and ending on the date of Completion, the
Purchaser shall, subject to subclause 16.2 and the provisions of clause 18, have
the right to designate one or more Wholly-Owned CME Companies (each, a Bulgaria
SPV) in the Purchaser's place as the purchaser of the Shares under this
Agreement and in respect of the Transaction Documents (the Designation) by at
least five (5) Business Days' advance notice in writing to the Seller of its
wish to effect the Designation (the Designation Notice).  For the avoidance of
doubt, following such Designation, the Seller shall have duly discharged its
obligation under the Agreement to transfer or procure the transfer of the
Shares, by the Shares being transferred to such Bulgaria SPV.

 
16.2
Prior to and as a condition to the Designation taking effect each Bulgaria SPV
shall enter into a deed of adherence in the form set out in Schedule 9 (the Deed
of Adherence).

 
17.
NOTICES

 
17.1
Any notice or other communication to be given under this Agreement must be in
writing (which includes fax, but not any other form of Electronic Communication)
and must be delivered or sent by post or fax to the Party to whom it is to be
given as follows:

 
 
(a)
to the Seller at:

 
News Netherlands B.V.
Pilotenstraat 39
1059 CH Amsterdam
The Netherlands
Fax:  +31205106991
marked for the attention of Alida van der Jagt,
 
with a copy to:
 
Jeff Palker
General Counsel, Europe & Asia
News Corporation
c/o 1 Virginia Street
London, E98 1XY
United Kingdom
Telephone: +44 207 782 4808
Facsimile: +44 207 782 4810

 
 

--------------------------------------------------------------------------------

 
 
 
(b)
to the Seller's Guarantor at:



General Counsel, Europe & Asia
News Corporation
c/o 1 Virginia Street
London, E98 1XY
United Kingdom
Telephone: +44 207 782 4808
Facsimile: +44 207 782 4810
marked for the attention of Jeff Palker
 
with a copy to:


News Corporation
c/o 1211 Avenue of Americas
New York
New York 10036
United States of America
marked for the attention of the General Counsel
 
 
(c)
to the Purchaser at:

 
CME Media Enterprises B.V.
Dam 5b
Amsterdam JS 1012
The Netherlands
Tel.: +31 20 626 8867
Facsimile: +31 20 423 1404
marked for the attention of a Director


with a copy to:
 
Central European Media Enterprises Ltd.
c/o CME Development Corporation
52 Charles Street
London W1J 5EU
Fax:  +44 20 7127 5801
marked for the attention of General Counsel
 
 
(d)
to the Purchaser's Guarantor at:

 
Central European Media Enterprises Ltd.
c/o CME Development Corporation
52 Charles Street
London W1J 5EU
Fax:  +44 20 7127 5801
marked for the attention of General Counsel
 
or at any such other address or fax number of which it shall have given notice
for this purpose to the other Party under this clause.  Any notice or other
communication sent by post shall be sent by prepaid recorded delivery post (if
the country of destination is the same as the country of origin) or by prepaid
airmail (if the country of destination is not the same as the country of
origin).

 
 

--------------------------------------------------------------------------------

 
 
17.2
Any notice or other communication shall be deemed to have been given:

 
 
(a)
if delivered, on the date of delivery; or

 
 
(b)
if sent by post, on the second Business Day after it was put into the post; or

 
 
(c)
if sent by fax, on the date of transmission, if transmitted before 3.00 p.m.
(local time at the country of destination) on any Business Day, and in any other
case on the Business Day following the date of transmission.

 
17.3
In proving the giving of a notice or other communication, it shall be sufficient
to prove that delivery was made or that the envelope containing the
communication was properly addressed and posted by prepaid recorded delivery
post or by prepaid airmail or that the fax was properly addressed and
transmitted, as the case may be.

 
17.4
This clause shall not apply in relation to the service of any claim form,
notice, order, judgment or other document relating to or in connection with any
proceedings, suit or action arising out of or in connection with this Agreement.

 
18.
ASSIGNMENTS

 
18.1
None of the rights or obligations under this Agreement may be assigned or
transferred without the prior written consent of all the Parties and any such
purported assignment or transfer shall be void provided however, that the
Purchaser may assign its rights and obligations under this Agreement to any
other member of the Purchaser's Group in accordance with clause 16 and if it
does so:

 
 
(a)
the Purchaser must give prior notice in writing to the Seller of this
assignment;

 
 
(b)
as between the Seller, the Purchaser and the Purchaser's Guarantor, the Seller
may nevertheless enforce this Agreement and the Tax Deed against the Purchaser
and the Purchaser's Guarantor as if the assignment had not occurred;

 
 
(c)
the assignment shall be without cost to the Seller and shall not in any way
operate so as to increase the liability or reduce the rights of any of the
parties under this Agreement or the Tax Deed; and

 
 
(d)
prior to the assignee ceasing to be a member of the Purchaser's Group for the
time being, the Purchaser shall procure that the benefit of this Agreement and
the Tax Deed is re-assigned to the Purchaser or assigned to another member of
the Purchaser's Group.

 
19.
GROSS UP AND WITHHOLDING

 
19.1
All sums payable by any person (the Payer) to another person (the Recipient)
under this Agreement shall be paid free of all deductions and withholdings,
except those required by Applicable Law.

 
19.2
If any deduction or withholding is required by Applicable Law to be made from a
sum payable under this Agreement, or if the Recipient incurs Tax on a sum (other
than the Consideration) paid to it under this Agreement (or would have incurred
Tax on such sum, but for the use of any Relief, as that term is defined in the
Tax Deed), the Payer shall pay the Recipient a sum which will leave the
Recipient in the same after tax position as it would have been in, had no tax
been imposed, or no deduction or withholding required.


 
 

--------------------------------------------------------------------------------

 
 
20.
PAYMENTS

 
20.1
Unless otherwise expressly stated (or as otherwise agreed in the case of a given
payment), each payment to be made to the Seller or the Purchaser under this
Agreement shall be made in US$ by transfer of the relevant amount into the
relevant account on or before the date the payment is due for value on that
date. The relevant account for a given payment shall be provided by the
applicable Party to the other not less than three (3) Business Days before the
date that payment is due.

 
20.2
If a Party defaults in making any payment when due of any sum payable under this
Agreement, it shall pay interest on that sum from (and including) the date on
which payment is due until (but excluding) the date of actual payment (after as
well as before judgment) at an annual rate of two per cent. above the base rate
from time to time of Barclays Bank PLC, which interest shall accrue from day to
day and be compounded monthly.

 
21.
GENERAL

 
21.1
Each of the obligations, warranties and undertakings in respect of the Shares
set out in this Agreement (excluding any obligation which is fully performed at
Completion) shall continue in force after Completion.

 
21.2
Time is not of the essence in relation to any obligation under this Agreement
unless:

 
 
(a)
time is expressly stated to be of the essence in relation to that obligation; or

 
 
(b)
one Party fails to perform an obligation by the time specified in this Agreement
and another Party serves a notice on the defaulting Party requiring it to
perform the obligation by a specified time and stating that time is of the
essence in relation to that obligation.

 
21.3
Except as otherwise expressly provided in this Agreement, each Party shall pay
the costs and expenses incurred by it in connection with the entering into and
completion of this Agreement, save that the Purchaser alone shall be responsible
for any stamp duty or similar tax imposed in connection with the transfer of any
of the Shares.

 
21.4
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same agreement, and any Party (including
any duly authorised representative of a Party) may enter into this Agreement by
executing a counterpart.  Facsimile signatures shall be valid and binding to the
same extent as original signatures.

 
21.5
The rights of each Party under this Agreement:

 
 
(a)
may be exercised as often as necessary;

 
 
(b)
except as otherwise expressly provided by this Agreement, are cumulative and not
exclusive of rights and remedies provided by law; and

 
 
(c)
may be waived only in writing and specifically.

 
Delay in exercising or non-exercise of any such right is not a waiver of that
right.
 
21.6
Except as expressly stated in this Agreement, a person who is not a Party to
this Agreement may not enforce any of its terms under the Contracts (Rights of
Third Parties) Act 1999.


 
 

--------------------------------------------------------------------------------

 
 
22.
WHOLE AGREEMENT

 
22.1
This Agreement and the other Transaction Documents contain the whole agreement
between the Parties relating to the transactions contemplated by the Transaction
Documents and supersede all previous agreements, whether oral or in writing,
between the Parties relating to these transactions.  Except as required by
statute, no terms shall be implied (whether by custom, usage or otherwise) into
this Agreement.

 
22.2
Each Party acknowledges that in agreeing to enter into this Agreement and the
other Transaction Documents it has not relied on any express or implied
representation, warranty, collateral contract or other assurance (except those
repeated in the Transaction Documents) made by or on behalf of any other Party
before the entering into of this Agreement.  Each Party waives all rights and
remedies which, but for this subclause 22.2, might otherwise be available to it
in respect of any such representation, warranty, collateral contract or other
assurance.

 
22.3
Nothing in this clause limits or excludes any liability for fraud.

 
23.
GOVERNING LAW AND ARBITRATION

 
23.1
This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by English law.

 
23.2
Any disputes, claims or controversy arising out of or related to this Agreement,
(other than any dispute to be determined by the Independent Accountant in
accordance with Schedules 6 and 7) including any question as to its formation,
validity, interpretation or termination, which cannot be resolved by
negotiations between the Parties shall be settled by arbitration on an ad hoc
basis in accordance with the Rules of the London Court of International
Arbitration, which are deemed to be incorporated by reference into this clause,
except to the extent modified by this clause.  The tribunal shall consist of
three (3) arbitrators. The Purchaser and the Seller shall each nominate one (1)
arbitrator and the third (3rd) arbitrator shall be appointed by the two (2)
arbitrators nominated by the Parties.  Either of the Purchaser or the Seller
shall have the right to initiate the proceedings. Any party wishing to commence
an arbitration shall deliver a document requesting the commencement of an
arbitration (a Request for Arbitration) in accordance with clause 17 of this
Agreement.  The arbitration shall be treated as commenced for all purposes on
the date the Request for Arbitration is deemed to have been given in accordance
with clause 17  of this Agreement.

 
23.3
The seat of the arbitration shall be London, England.  The language of the
arbitration shall be English, except that any party to the arbitration may
submit testimony or documentary evidence in Bulgarian, whereupon it shall also
furnish a certified translation or interpretation of any such evidence into
English.

 
23.4
If any dispute arising out of or relating to this Agreement (hereinafter
referred to as a Related Dispute) raises issues which are substantially the same
as or connected with issues raised in another dispute which has already been
referred to arbitration under this Agreement or another Transaction Document (an
Existing Dispute), the tribunal appointed or to be appointed in respect of any
such Existing Dispute shall also be appointed as the tribunal in respect of any
such Related Dispute.  Where, pursuant to the foregoing provisions, the same
tribunal has been appointed in relation to two or more disputes, the tribunal
may, with the agreement of all the parties concerned or upon the application of
one of the parties, being a party to each of the disputes, order that the whole
or part of the matters at issue shall be heard together upon such terms or
conditions as the tribunal thinks fit.  The tribunal shall have power to make
such directions and any interim or partial award as it considers just and
desirable.


 
 

--------------------------------------------------------------------------------

 
 
24.
LANGUAGE

 
The language of this Agreement and the transactions envisaged by it is English
and all notices to be given in connection with this Agreement must be in
English. All demands, requests, statements, certificates or other documents or
communications to be provided in connection with this Agreement and the
transactions envisaged by it must be in English or accompanied by a certified
English translation; in this case the English translation prevails unless the
document or communication is a statutory or other official document or
communication.
 
IN WITNESS of which this deed has been executed and has been delivered on the
date which appears first on page 1.

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 8
 
INTERPRETATION
 
1.
In this Agreement:

 
Accounts means the audited balance sheet of Balkan News Corporation as at the
Accounts Date and audited profit and loss accounts of Balkan News Corporation
for the year ended on the Accounts Date;
 
Accounts Date means 31 December 2008;
 
Actual Net Debt means the actual amount of Net Debt at Completion, as calculated
after Completion in accordance with Part 1 of Schedule 6 and on the basis of the
line items in Part 2 of Schedule 6;
 
Actual Working Capital means the actual amount of Working Capital at Completion,
as calculated after Completion in accordance with Part 1 of Schedule 6 and on
the basis of the line items in Part 3 of Schedule 6;
 
Agreed Form means, in relation to any document, the form of that document which
has been initialled for the purpose of identification by or on behalf of the
Seller and the Purchaser with such changes as the Seller and the Purchaser may
agree in writing before Completion;
 
Amendment Agreement means the amendment agreement to be entered into on or prior
to Completion by Balkan News Corporation and Twentieth Century Fox International
Television, Inc. in the form attached in Part 2 of Appendix 1 hereto;
 
Applicable Law means all laws, ordinances, regulations, judgments, decrees,
decisions, writs, awards, orders or, directives of any Governmental Authority,
and international treaties or any other agreements to which an Governmental
Authority is a party, to the extent applicable to the Parties, this Agreement,
the Target Group Companies, the business of the Target Group Companies or the
subject matter thereof;
 
Balkan Media Group means Balkan Media Group AD, a company incorporated under the
laws of Bulgaria, further particulars of which are set out in Schedule 2 to this
Agreement;
 
Balkan News Corporation means Balkan News Corporation EAD, a company
incorporated under the laws of Bulgaria, further particulars of which are set
out in Schedule 1 to this Agreement;
 
BCPC means the Bulgarian Commission for the Protection of Competition;
 
BGN means Bulgarian leva, being the lawful currency of Bulgaria;
 
bTV Logos means the logos identified in lines 1, 2, 3 and 4 of Schedule 7 and 19
and 20 under the heading "Pending Application" in Schedule 7 of the Disclosure
Letter, along with all variations of such logos that are currently displayed on
bTV's website, http://www.btv.bg;
 
Bulgaria SPV shall have meaning set out in subclause 16.1;


 
 

--------------------------------------------------------------------------------

 
 
Bulgarian Law means all Bulgarian laws, ordinances, regulations, judgments,
decrees, decisions, writs, awards, orders and directives;
 
Business Day means a day (other than a Saturday or Sunday) on which banks are
generally open in Bulgaria, London and New York for normal business;
 
Closing Payment shall have the meaning set out in subclause 7.2;
 
Completion means completion of the sale and purchase of the Shares in accordance
with this Agreement;
 
Completion Statement means the statement of Actual Net Debt and Actual Working
Capital to be prepared in accordance with, and in the form set out in, Schedule
6;
 
Condition means the condition precedent to the sale and purchase of the Shares
set out in clause 3;
 
Consideration shall have the meaning set out in subclause 6.1;
 
Consultant shall have the meaning set out in the Accounts.
 
Consultant Loan means the loan between Balkan News Corporation and K Consulting
EAD with a maximum aggregate value of BGN13.66 million;
 
Data Room means the electronic data site containing documents and information
relating to the Target Group, the contents of which are referred to in the index
of electronic data site documents available on the data site;
 
Deed of Transfer means the notarial deed of sale and transfer pursuant to which
the shares held by the Seller and Novacorp Limited in the share capital of TV
Europe B.V. will be transferred to the Purchaser or Bulgaria SPV, as applicable,
at Completion in the Agreed Form
 
Disclosure Letter means the letter of the same date as this Agreement from the
Seller to the Purchaser;
 
Effective Time means immediately prior to Completion;
 
Electronic Communication means an electronic communication as defined in the
Electronic Communications Act 2000;
 
Encumbrance means any claim, option, right to acquire, mortgage, charge, pledge,
lien, equity, power of sale, hypothecation, usufruct (vruchtgebruik), attachment
(beslag), retention of title, right of pre-emption, right of first refusal or
other form of third party rights or security or encumbrance and any agreement,
arrangement or obligation to create any of the foregoing;
 
Escrow Account means the US$ escrow account to be jointly established by the
Seller and Balkan News Corporation in accordance with subclause 4.4 of this
Agreement for receipt of the Escrow Amount;
 
Escrow Amount means an amount which represents all unpaid obligations of Balkan
News Corporation and Radiocompany C.J in respect of the Sale and Retention Bonus
as at Completion to be placed in the Escrow Account in accordance with
subclause 4.4 of this Agreement;



 
 

--------------------------------------------------------------------------------

 
 
Estimated Net Debt means the projected Net Debt of Balkan News Corporation, TV
Europe, Triada and Radiocompany C.J. at Completion as estimated in good faith by
the Seller and calculated on the basis of the line items in Part 2 of Schedule
6;
 
Estimated Working Capital means the projected Working Capital of Balkan News
Corporation, TV Europe, Triada and Radiocompany C.J. at Completion as estimated
in good faith by the Seller and calculated on the basis of the line items in
Part 3 of Schedule 6;
 
Existing Dispute has the meaning set out in subclause 23.4;
 
Fairly Disclosed means disclosed in sufficient detail to enable the Purchaser to
identify the nature and scope of the matter disclosed and to enable the
Purchaser to form a view on the matter disclosed;
 
Governmental Authority means any national, supranational, regional or local
government or governmental, judicial or government owned body, department,
commission, authority, tribunal, agency or entity;
 
IFRS means the International Financial Reporting Standards;
 
Independent Accountants means such firm of accountants as may be appointed under
Schedule 7;
 
Initial Notifications means the notification under Art. 24 of the Bulgarian
Protection of Competition Act of 2008, along with any accompanying documents,
necessary or expedient for such notification to be declared complete and
proceedings in respect of it to be initiated by the BCPC;
 
Intellectual Property Rights means all intellectual property rights throughout
the world, in all media for all versions and elements and for the entire
duration of such rights, whether arising under statutory or common law,
contract, or otherwise, and whether or not registered, registerable or
perfected, including (a) rights in all inventions, discoveries, utility models,
patents, reissues of and, re-examined patents, and patent applications (wherever
filed and wherever issued, including continuations, continuations-in-part,
substitutes, and divisions of such applications and all priority rights
resulting from such applications) now existing, hereafter filed, issued or
acquired; (b) rights associated with works of authorship, including database
rights, copyrights, copyright applications, copyright registrations,
synchronization rights, mask work rights, mask work applications and mask work
registrations; (c) rights in computer software and programs, source codes,
business methods, specifications; (d) rights relating to the protection of trade
secrets, know-how and other confidential information; (f) design rights; (g)
rights associated with trade marks, service marks, trade names, Internet domain
names, logos, trade dress and the application for registration and the
registrations thereof; and (h) rights analogous to those in this definition and
any and all other intellectual property rights or rights of a similar nature or
having similar effect;
 
IP Licences means all current, unexpired (and not due to expire within 12 months
prior to Completion) written agreements, authorizations, licences, other
arrangements (in whatever form and whether express or implied), through which
any Target Group Company (other than Balkan Media Group) has been licensed, or
otherwise permitted, to use any Intellectual Property Rights and which are, in
each case, material to the business of the Target Group (other than Balkan Media
Group);
 
IT Systems means the computer programmes described in paragraph 63 of the
Disclosure Letter (but excluding for the avoidance of doubt the Intellectual
Property Rights in those computer programmes);
 
Long Stop Date has the meaning set out in subclause 3.5;


 
 

--------------------------------------------------------------------------------

 
 
Loss has the meaning set out in subclause 11.7;
 
Management Accounts means the unaudited monthly profit and loss account of
Balkan News Corporation in respect of the period starting on the day after the
Accounts Date and ending on 30 September 2009 and the unaudited monthly balance
sheet of Balkan News Corporation as at the date to which the relevant Management
Accounts have been drawn up;
 
Material Adverse Effect means an effect or change (except for something arising
from an act or omission of the Purchaser) that, individually or collectively in
the aggregate, is or is reasonably likely to be materially adverse to the
business (as carried out at the date of this Agreement), results of operations,
condition (financial or otherwise), assets or liabilities of the Target Group
Companies (other than Balkan Media Group) that:
 
 
a.
gives or is reasonably likely to give rise in the aggregate to costs, claims,
demands, damages, expenses, penalties, fines, liabilities and losses, including
a reduction in the cash generated by the Target Group Companies (other than
Balkan Media Group), in excess of US$70 million (or equivalent amount); and

 
 
b.
is not caused by:

 
 
(i)
a change in interest rates, exchange rates or securities or commodity prices or
in economic, business, capital market, financial, market or political conditions
generally, or in the industries in which the Target Group Companies (other than
Balkan Media Group) operate;

 
 
(ii)
changes in Applicable Law (other than any change in Bulgarian Law which results
in or is reasonably likely to result in the loss or surrender of any Operating
Licences held by Balkan News Corporation), generally accepted accounting
principles or official interpretations of the foregoing;

 
 
(iii)
matters to the extent Fairly Disclosed in the Disclosure Letter or set out in
paragraph 3 of Schedule 4; or

 
 
(iv)
any change which also affects businesses that compete with the business of any
of the Target Group Companies;

 
in each case with respect to subclauses (i), (ii) and (iv), unless such changes
have an adverse effect on the business of any of the Target Group Companies
(other than Balkan Media Group) which is disproportionate to a material extent
relative to other businesses competing with the business of any of the Target
Group Companies (other than Balkan Media Group) save for any such
disproportionate effect which is caused or results from a change in Applicable
Law in respect to the percentage of programming which must be produced in
Bulgaria.
 
Net Debt means the aggregate net indebtedness calculated in accordance with
Schedule 6 of Balkan News Corporation, TV Europe, Triada and Radiocompany C.J.
(whether or not then presently payable) being:
 
 
(a)
the aggregate amount of external financial indebtedness (other than Trade Debts)
owing by such companies, including overdrafts, bank loans, notes, debentures,
bonds and amounts owing under finance leases together with accrued interest
thereon; plus

 
 
(b)
the Net Inter-Company Debt; less



 
 

--------------------------------------------------------------------------------

 
 
 
(c)
the aggregate amount of cash in hand or at bank and cash equivalents held by
such companies (excluding advances to employees and the Escrow Amount) together
with accrued interest thereon,

 
in each case calculated by reference to the nominal ledger and in accordance
with Schedule 6;
 
Net Inter-Company Debt means (i) the aggregate amount of financial indebtedness
(other than Trade Debts) owing by any members of the Target Group (other than
Balkan Media Group) to any members of the Seller's Group, together with any
accrued interest thereon, at Completion; less (ii) the aggregate amount of
accounts receivable due to any members of the Target Group (other than Balkan
Media Group) and owed by any members of the Seller's Group (other than Trade
Debts), together with any accrued interest thereon, at Completion;
 
Normalised Working Capital means BGN 24.4 million;
 
Notary means G.M. Portier or any other civil law notary (or his authorized
substitute) of Loyens & Loeff N.V.
 
Novacorp Limited means a limited liability company incorporated under the laws
of the Isle of Man entered into in the Companies Registry Isle of Man under
number 115549C;
 
Operating Licences shall have the meaning set out in Schedule 3;
 
Person means any physical person, corporation, general partnership, simple
partnership, limited partnership, limited liability partnership, limited
liability company, proprietorship, other business organization, trust, union,
association or Governmental Authority, whether incorporated or unincorporated;
 
person connected and connected person  have the meanings given in section 252 of
the Companies Act 2006;
 
Property means the properties listed in the Disclosure Letter;
 
Purchaser's Announcement means the announcement to be made on or around the date
of this Agreement by the Purchaser, in the Agreed Form;
 
Purchaser's Group means the Purchaser, all its subsidiary undertakings and
parent undertakings and all the other subsidiary undertakings of each of its
parent undertakings (other than Balkan News Corporation or TV Europe or any of
their respective subsidiary undertakings);
 
Radiocompany C.J. means Radiocompany C.J. OOD, a company incorporated under the
laws of Bulgaria, further particulars of which are set out in Schedule 2 to this
Agreement, being a Subsidiary of Balkan News Corporation;
 
RCJ Loan means the loan between Balkan News Corporation and Piero 97 MA AD with
a maximum aggregate value of BGN2.2 million;
 
Related Dispute has the meaning set out in subclause 23.4;
 
Relevant Date means, in relation to Balkan News Corporation, TV Europe, Triada
and Radiocompany C.J. (as appropriate), the later of (i) 1 January 2008, (ii)
the date of incorporation of Balkan News Corporation, TV Europe, Triada or
Radiocompany C.J. (as appropriate); and (iii) the date that Balkan News
Corporation, TV Europe, Triada or Radiocompany C.J. (as appropriate) became a
subsidiary of the Seller;


 
 

--------------------------------------------------------------------------------

 
 
Sale and Retention Bonus means the sale and retention bonuses due to certain
employees of the Target Group Companies as set out in the document initialled
for the purposes of identification by the Purchaser and the Seller on the date
of this Agreement;
 
Seller's Announcement means the announcement to be made on or around the date of
this Agreement by the Seller, in the Agreed Form;
 
Seller's Group means the Seller, all its subsidiary undertakings and parent
undertakings and all the other subsidiary undertakings of each of its parent
undertakings (other than members of the Target Group);
 
Seller's Solicitors means Allen & Overy LLP of One Bishops Square, London E1
6AD, United Kingdom;
 
Seller's Warranties means the warranties on the part of the Seller contained in
subclause 11.1;
 
Senior Employee means any of Vicky Politova, Janet Zaharieva, Apostol Pentchev,
Vessela Dimova, Vera Stoyanova and Boian Kalchev and any employee employed or
engaged in relation to a Target Group Company at the date of this Agreement on
an annual base salary (on the basis of full time employment) (excluding bonus)
in excess of BGN 135,000;
 
Shares means all of the issued shares in the share capital of Balkan News
Corporation and all of the issued shares in the share capital of TV Europe, as
set out in Schedule 1;
 
Subsidiaries means all the companies mentioned in Schedule 2 and Subsidiary
means any one of them;
 
subsidiary undertaking and parent undertaking have the meanings given in section
1162 of the Companies Act 2006;
 
Target Broadcasting Licenses means Broadcasting Permit 0757/21.07.2008, Licence
No. 321 – 00001/17.02.2000 (as amended and extended by Decision No.
106/28.04.2009 of the Council on Electronic Media) and Digital Terrestrial
Programming Licence No. 03-001/13.07.2009;
 
Target Group means Balkan News Corporation, TV Europe, Triada, Radiocompany C.J.
and Balkan Media Group and Target Group Company means any one of them;
 
Target Group Intellectual Property Rights means the Intellectual Property Rights
owned by any Target Group Company (other than Balkan Media Group) and includes
the registered Intellectual Property Rights (including applications for
registration) set out at in Schedules 5, 6 and 7 of the Disclosure Letter;
 
Tax or Taxation has the meaning given to that expression in the Tax Deed;
 
Tax Authority has the meaning given to that expression in the Tax Deed;
 
Tax Deed means the Tax Deed to be entered into at Completion by the Seller and
the Purchaser in the form attached in Part 1 of Appendix 1 hereto;


 
 

--------------------------------------------------------------------------------

 
 
Tax Return means any return or amended return required to be made to any Tax
Authority of income, profits or gains (as that expression is interpreted for the
purposes of the Tax Deed) or of any other amounts or information which are
relevant for the purposes of Tax, including any related accounts, computations
and attachments;
 
Tax Warranties means the Seller's warranties set out in paragraphs 1.23 to 1.29
of Schedule 3;
 
Trade Debts means amounts owing by way of trade credit in the ordinary course of
trading as a result of goods or services supplied;
 
Transaction Documents means this Agreement, the Tax Deed and the documents
referred to in it and any other agreements executed or to be executed by the
Parties on the date of this Agreement;
 
Triada means Triada Communications EOOD, a company incorporated under the laws
of Bulgaria, further particulars of which are set out in Schedule 2 to this
Agreement;
 
TV Europe means TV Europe B.V., a company incorporated under the laws of the
Netherlands, further particulars of which are set out in Schedule 1 to this
Agreement, being the immediate holding company of Triada;
 
TV Europe Accounts means the balance sheet of TV Europe as at the TV Europe
Accounts Date and the consolidated profit and loss accounts of TV Europe for the
year ended on the TV Europe Accounts Date;
 
TV Europe Accounts Date means 30 June 2009;
 
US$ means United States Dollars, being the lawful currency of the United States
of America;
 
Warranty Claim means a claim by the Purchaser where the basis of which is that a
Warranty is, or is alleged to be, untrue or inaccurate;
 
Wholly-Owned CME Company means a wholly-owned subsidiary (within the meaning of
section 1159 of the Companies Act 2006), wherever incorporated, but one in which
Central European Media Enterprises Ltd. (whether directly or indirectly) holds
and controls all of the shares and voting rights (including the sole right to
appoint or remove its board of directors); and
 
Working Capital means the aggregate working capital calculated in accordance
with Schedule 6 of Balkan News Corporation, TV Europe, Triada and Radiocompany
C.J. as determined in accordance with the items identified in the column headed
"Allocation" as "WC" as detailed in Part 3 of Schedule 6.
 
2.
Where any statement in Schedule 3 or in the Disclosure Letter is qualified by
the expression so far as the Seller is aware or to the best of the Seller's
knowledge, information and belief or any similar expression, that statement
shall be deemed to refer to the actual knowledge of the Seller after due and
careful enquiry of the following individuals: Gary Davey, Vessela Dimova, Marc
Heller, Boian Kalchev, Thomas Mockridge, Liza Newnham, Apostol Pentchev, Vicky
Valerieva Politova, Emma Young, Vera Stoyanova and Janet Zaharieva.

 
3.
In this Agreement any reference, express or implied, to an enactment (which
includes any legislation in any jurisdiction) includes:

 
 
(a)
that enactment as amended, extended or applied by or under any other enactment
(before or after signature of this Agreement);



 
 

--------------------------------------------------------------------------------

 
 
 
(b)
any enactment which that enactment re-enacts (with or without modification); and

 
 
(c)
any subordinate legislation made (before or after signature of this Agreement)
under that enactment, including (where applicable) that enactment as amended,
extended or applied as described in subparagraph (a), or under any enactment
which it re-enacts as described in subparagraph (b),

 
except to the extent that any legislation or subordinate legislation made or
enacted after the date of this Agreement would create or increase the liability
of the Seller under this Agreement.
 
4.
In this Agreement:

 
 
(a)
words denoting persons include bodies corporate and unincorporated associations
of persons;

 
 
(b)
references to an individual or a natural person include his estate and personal
representatives; and

 
 
(c)
subject to clause 18, references to a Party to this Agreement include the
successors or assigns (immediate or otherwise) of that Party.

 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATORIES
 
EXECUTED as a deed by
NEWS CORPORATION
acting by Tom Mockridge, its officer,                                       
in the presence of:
)
)
)
 
/s/ Thomas Mockridge
 
       
Witness's Signature
/s/ Marc Heller
           
Name:
Marc Heller
           
Address:
                                             
EXECUTED as a deed by
NEWS NETHERLANDS B.V.
acting by Jeffrey
Palker,                                                                       
its attorney in the presence of:
)
)
)
 
/s/ Jeffrey Palker
 
       
Witness's Signature
/s/ Angelina Elliott
           
Name:
Angelina Elliott
           
Address:
                                             
EXECUTED as a deed by
CME MEDIA ENTERPRISES B.V.
acting by Alphons van Spaendonck and
Pan-Invest B.V., represented by G. van den
Berg each a managing director
in the presence of:
)
)
)
)
)
 
/s/ Gerben van den Berg
Managing Director
       
Witness's Signature 
 
/s/ MA van den Berg-van Wijlen
/s/ N.T. van Spaendonck- Hesselink
           
Name:
 
MA van den Berg-van Wijlen
N.T. van Spaendonck-Hesselink
 
/s/ Alphons van Spaendonck
Managing Director
       
Address:
                                     


 
 

--------------------------------------------------------------------------------

 



EXECUTED as a deed by
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
acting by ADRIAN SARBU,                          
its Chief Executive Officer in the presence of:
)
)
)
 
/s/ Adrian Sarbu
Chief Executive Officer
       
Witness's Signature
/s/ Costinela Rosu
           
Name:
Costinela Rosu
           
Address:
                                     

 
 

--------------------------------------------------------------------------------